Judgment, Supreme Court, Bronx County (Antonio Brandveen, J., at trial with a jury), rendered October 22, 1987, convicting defendant of burglary in the third degree, criminal possession of stolen property in the fourth degree, possession of burglars tools, unauthorized use of a vehicle in the third degree, and resisting arrest and sentencing him to concurrent terms of imprisonment of 3 to 6 years, 2 to 4 years, and 1 year on the remaining counts, is unanimously affirmed.
Defendant was observed rifling through garbage outside of a church by the pastor’s son. Approximately 30 minutes later, the church alarm sounded, and the police were summoned. Defendant ran past one officer and jumped over some fences, *361but he was subdued. Inspection of the back door of the church showed that four pieces of wood and the pane of glass that they were holding had been removed.
While the trial court may have erred in refusing to give an identification charge (People v Whalen, 59 NY2d 273), any error must be viewed as harmless in light of the overwhelming evidence of guilt, since no real issue of identification had been presented. (People v Crimmins, 36 NY2d 230.) Concur— Ross, J. P., Rosenberger, Asch and Smith, JJ.